                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5:15-CR-51-BR
                                    No. 5:18-CV-499-BR

    MARCUS SHUAIB SMITH,                                       )
                                                               )
                                                               )
           v.                                                  )                      ORDER
                                                               )
    UNITED STATES OF AMERICA                                   )


        This matter is before the court on the government’s second motion to dismiss petitioner’s

28 U.S.C. § 2255 motion.         (DE # 258.)

                                            I. BACKGROUND

        In 2016, a jury convicted petitioner of conspiracy to distribute and possess with the intent

to distribute marijuana in violation of 21 U.S.C. § 846 and possession with intent to distribute 50

kilograms or more of marijuana and aiding and abetting the same in violation of 18 U.S.C. § 2

and 21 U.S.C. § 841(a)(1).1        The court sentenced petitioner to a total term of 132 months

imprisonment.       Petitioner appealed the denial of his motion to suppress, and the Fourth Circuit

Court of Appeals affirmed.        (DE # 197.) The Supreme Court denied petitioner’s petition for a

writ of certiorari.    Smith v. United States, 138 S. Ct. 406 (2017) (mem.).             In October 2018,

petitioner timely filed his § 2255 motion, alleging seven claims for relief. (DE # 234; see also

Mem., DE # 234-1.)

        In January 2019, the government filed its initial motion to dismiss. (DE # 242.)                   The

court granted in part that motion, dismissing petitioner’s first claim, which challenged the denial


1
  In 2015, petitioner initially went to trial. The jury could not reach a unanimous verdict on either charge, and
therefore, the presiding district judge declared a mistrial. (See 8/19/15 Minute Entry.) The case was subsequently
reassigned to the undersigned prior to the 2016 retrial.



          Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 1 of 21
of his motion to suppress.   (4/14/20 Order, DE # 250.)     Petitioner’s other six claims were

allowed to proceed. (Id.)     The court also permitted petitioner to supplement his sixth claim

with additional case law. (Id.; see also Mot., DE # 248.)

       Petitioner then filed a motion to compel production of discovery material. (DE # 256.)

In July 2020, the government filed the instant motion to dismiss.       Petitioner filed a response,

(DE # 261), which he later supplemented, (DE # 264). Most recently, petitioner filed a motion

to supplement his § 2255 motion with additional case law. (DE # 265.)

                                         II. DISCUSSION

       The government requests that the court dismiss petitioner’s remaining claims pursuant to

Federal Rule of Civil Procedure 12(b)(6).     As the court has recognized previously in this case:

               It is well established that a motion filed under Rule 12(b)(6)
               challenges the legal sufficiency of a complaint, and that the legal
               sufficiency is determined by assessing whether the complaint
               contains sufficient facts, when accepted as true, to “state a claim to
               relief that is plausible on its face.” This plausibility standard
               requires only that the complaint’s factual allegations “be enough to
               raise a right to relief above the speculative level.”
       This standard applies equally to a Rule 12(b)(6) motion challenging a § 2255
       motion.

(4/14/20 Order, DE # 250, at 1-2 (citations omitted).)

       Petitioner’s remaining claims consist of five claims based on substantive issues and a

freestanding claim based on ineffective assistance of counsel.       With the ineffective assistance of

counsel claim, petitioner alleges that trial counsel erred by failing to challenge some of the

substantive issues in his other five claims and in other respects.    He alleges appellate counsel

was ineffective by failing to raise the substantive issues in his other five claims on direct appeal.

The government contends the remaining claims should be dismissed on the merits or for failure


                                                  2




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 2 of 21
to raise the issue on direct appeal.

        As the court stated previously:

                [T]he general rule [is] that claims not raised on direct appeal may
                not be raised on collateral review unless the petitioner shows cause
                and prejudice. The procedural-default rule is neither a statutory nor
                a constitutional requirement, but it is a doctrine adhered to by the
                courts to conserve judicial resources and to respect the law’s
                important interest in the finality of judgments.
        “Ineffective assistance of counsel . . . is cause for a procedural default.” To
        establish cause for default based upon ineffective assistance of counsel, a petitioner
        must show that his attorney’s performance fell below an objective standard of
        reasonableness and that he suffered prejudice as a result.

(Id. at 4 (citations omitted).)

        “Judicial scrutiny of counsel’s performance must be highly deferential.” There is
        a “strong presumption that counsel’s conduct falls within the wide range of
        reasonable professional assistance,” and “that, under the circumstances, the
        challenged action might be considered sound trial strategy.”
               Under the prejudice prong, “[t]he defendant must show that there is a
        reasonable probability that, but for counsel’s unprofessional errors, the result of the
        proceeding would have been different.”

United States v. Rangel, 781 F.3d 736, 742 (4th Cir. 2015) (citations omitted).

        With respect to performance, “[e]ffective assistance of appellate counsel does not
        require the presentation of all issues on appeal that may have merit.” Indeed,
        “winnowing out weaker arguments on appeal and focusing on those more likely to
        prevail . . . is the hallmark of effective appellate advocacy.” But appellate counsel
        may render deficient performance by failing to raise “issues [that] are clearly
        stronger than those presented.” The ineffective assistance inquiry therefore requires
        a court to compare the strength of an issue not raised on direct appeal . . . with the
        strength of arguments that were raised.

United States v. Allmendinger, 894 F.3d 121, 126 (4th Cir. 2018) (citations omitted) (some

alterations added).

        With these standards in mind, the court examines petitioner’s remaining claims.




                                                  3




          Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 3 of 21
        A.      Claim Two (Prosecutorial Misconduct)

        Petitioner claims that the prosecutor engaged in misconduct by (1) operating under a

conflict of interest; (2) failing to turn over evidence in violation of Brady v. Maryland, 373 U.S.

83 (1963), and related law; (3) inserting defendant’s name and telephone number into timelines;

(4) failing to provide authentic material to the jury; and (5) misstating facts during closing

argument. (Mot., DE # 234, at 5; Mem., DE # 234-1, at 5-10.)         The court agrees with the

government that the prosecutorial misconduct claim based on these allegations is meritless.

        First, in support of the prosecutor’s alleged conflict of interest, petitioner has come

forward with evidence that Lawrence Cameron, the Assistant United States Attorney who

prosecuted petitioner in this court, was the same prosecutor when petitioner was convicted in

state court of a controlled substance offense three years earlier. (See Mem., Ex. B, DE # 234-

4.)   However, that fact alone did not create a conflict of interest for Cameron necessitating his

removal or disqualification from this case. See, e.g., Cardenas v. United States, Nos. 1:12-CR-

00512, 1:13-CR-00171, 2018 WL 4599838, at *14 (S.D. Tex. May 7, 2018) (report and

recommendation) (“The mere fact that Young prosecuted Cardenas multiple times in state court

and refused Cardenas’s offer of assistance in the state court proceeding, did not saddle Young

with a disqualifying interest in his role as an Assistant United States Attorney. It did not give

Young any conflicting loyalties or an impermissible personal interest in the outcome of the

trial.”), adopted, 2018 WL 3954154 (S.D. Tex. Aug. 17, 2018).

        Second, petitioner claims the prosecutor violated Brady and related cases. “[T]hese

cases impress upon the Government a duty to disclose any evidence in its possession or control

which is favorable to the defendant on the matter of guilt or punishment or which could be used


                                                  4




          Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 4 of 21
to impeach a Government witness.” United States v. Barbeito, No. 2:09-CR-00222, 2010 WL

11530928, at *2 (S.D.W. Va. Apr. 12, 2010) (citing Brady, 373 U.S. at 87; Giglio v. United

States, 405 U.S. 150, 154 (1972)).

        In support of this aspect of his claim, petitioner cites the government’s failure to identify

certain exhibits on its exhibits list provided to petitioner at trial.   (See Mem., DE # 234-1, at 7.)

On its exhibit list, the government did not identify certain exhibits but instead stated beside the

exhibit number, “Intentionally Left Blank.” (Mem., Ex. D, DE # 234-6, at 2-6.) The

government’s failure to describe certain exhibits does not mean those exhibits were not disclosed

to the defense pretrial, let alone that they should have been (i.e., because they were exculpatory

or useful for impeachment).      In fact, the government did not even use most of the non-identified

exhibits at trial, (compare Ex. List, DE # 150, with, Mem., Ex. D, DE # 234-6, at 2-6), or, if they

were used, they were used for illustrative purposes, (see, e.g., 2/3/16 Tr., DE # 165, at 29-30

(identifying government exhibit 21 as a calendar compiling data gathered from GPS and using

for illustration of testimony)), whose disclosure was not required under the Brady-line of cases.

        As further support for his claimed Brady violation, petitioner relies on correspondence

between his wife and trial counsel about petitioner obtaining copies of various records, including

discovery, in his case from counsel.      (Mem., DE # 234-1, at 6, 10.)      According to petitioner,

this correspondence shows the government withheld from his discovery thousands of pages.

(Id.)   The court agrees with the government that such communications do not show any

discovery violation by the government. (See Mem., Ex. C., DE # 234-5, at 2-9.)            They only

show trial counsel’s attempts to provide copies of case documents to petitioner.        (See id.)

Petitioner also cites to trial testimony supposedly showing that the government failed to disclose


                                                    5




          Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 5 of 21
other documents, (Mem., DE # 234-1, at 8-9), but that testimony shows no such thing, (see

8/18/15 Tr., DE # 106-1, at 116; 2/3/16 Tr., DE # 165, at 56-64, 77-78, 279 ; 2/4/16 Tr., DE #

165-1, at 22-29, 41, 44, 238-39; 2/5/16 Tr., DE # 165-2, at 19-25).

       Third, petitioner contends the prosecutor engaged in misconduct during trial by inserting

petitioner’s name and telephone number into timelines documenting telephone calls and text

messages. According to petitioner, by inserting this information, the government violated an

order from his first trial, and such information was false and not corroborated. (Mem., DE #

234-1, at 6-7.)

       During petitioner’s first trial, the government played a supposed recorded telephone call

between co-conspirator Chris King and petitioner.    The presiding judge prohibited the

government from playing it a second time because the recording was difficult to understand.

Rather, the judge instructed the government to directly question King about the substance of the

telephone call.   (See 8/18/15 Tr., DE # 106-1, at 80-81.)   During petitioner’s retrial, the

government questioned King about the substance of that same telephone call, but did not play the

recording of the call during King’s testimony. (See 2/4/16 Tr., DE # 165-1, at 114-16.)

       The government also questioned Detective Daniel Jones about that call because he

(Jones) was with King when the call was made and recorded. (See 2/3/16 Tr., DE # 165, at

220-23.) However, the government did not play the recording of the call during Jones’

testimony. Jones testified about information obtained from King’s and another co-conspirator’s

cell phones pursuant to a search warrant and an administrative subpoena.     (See id. at 223-30.)

During this testimony, the government used two timelines, which included the cell phone

owners’ names and numbers, to enable Jones to illustrate his testimony. (See id. at 226-30;


                                                6




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 6 of 21
Mem., Ex. D, DE # 234-6, at 9-10.)      Specifically regarding petitioner’s name and associated

telephone numbers (he had two), Jones and another witness testified to the numbers identified on

the timelines as belonging to petitioner.   (See 2/3/16 Tr., DE # 165, at 147, 229.)     On cross-

examination, Jones stated he did not prepare one timeline, but he reviewed it after the

prosecutor’s office put it together.   (2/4/16 Tr., DE # 165-1, at 22.)

       To the extent the presiding judge’s ruling in the first trial about the playing of the

recording applied to petitioner’s retrial, there was no violation of that ruling.   The recording

was not played in the retrial.   Furthermore, the government did not knowingly use false

testimony. Jones’ familiarity with the contents of the subject cell phones was established, and

he and another witness confirmed petitioner’s telephone numbers. To the extent there was any

discrepancy between any trial testimony and the timelines, the court instructed the jurors that any

charts and summaries shown to them were not proof of any facts and if they found the charts or

summaries were not truthful, then they must disregard them (2/5/16 Tr., DE # 165-2, at 105.)

Jurors are presumed to follow such instructions.       See United States v. Zelaya, 908 F.3d 920,

930 (4th Cir. 2018).   Thus, even if the timelines did not correctly reflect information from the

evidence in the case, petitioner was not prejudiced.

       As a fourth basis for his prosecutorial misconduct claim, petitioner contends the

prosecution did not provide authentic material to the jury. Specifically, he contends “snippets”

from a video and from audio recordings and the CD’s containing those video and audio

recordings were not properly authenticated.     (Mem., DE # 234-1, at 8.)      The snippets were

from a day-long surveillance video and from recorded jail telephone calls between the co-

conspirators, including petitioner.


                                                   7




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 7 of 21
       Jones, who was involved in the investigation, testified to the time and date of the

surveillance video and that he had reviewed the entire video and compared the snippets to the

original video to confirm they fairly represented what was on the original video.     (See 2/3/16

Tr., DE # 165, at 183-89.)   Jones and another detective, also involved in the investigation,

testified they had listened to the jail telephone calls and were able to identify the speakers on the

calls. (See 2/4/16 Tr., DE # 165-1, at 226-29, 247-48; 2/5/16 Tr., DE # 165-2, at 4-6.)

Regarding the transcripts of those calls, which were shown to the jury simultaneously with the

playing of the calls, the detectives confirmed that the transcripts fairly represented the contents

of the calls, although one detective acknowledged that one transcript had minor errors.      (See

2/4/16 Tr., DE # 165-1, at 229-31, 248; 2/5/16 Tr., DE # 165-2, at 3-4.) The detectives also

confirmed the CD’s contained the video and audio recordings.       (2/3/16 Tr., DE # 165, at 183;

2/4/16 Tr., DE # 165-1, at 226-27, 247-48.)

       The government properly authenticated the subject evidence with this testimony.         See

Fed. R. Evid. 901; United States v. Spence, 566 F. App’x 240, 244 (4th Cir. 2014) (holding

testimony from law enforcement agent, who was familiar with the subject voices, and jail

employee was more than sufficient to authenticate an audio recording of a jailhouse telephone

conversation); United States v. Brewer, 533 F. App’x 234, 236 (4th Cir. 2013) (holding the

district court did not abuse its discretion in admitting a video clip and related photographs taken

from a surveillance camera where “[w]itness testimony authenticated the time and date the

challenged video clip was recorded, satisfying [Federal Rule of Evidence] 901”).       Importantly,

the transcripts of the telephone calls were only admitted for illustrative purposes, and the court

instructed the jurors that if they perceived any variation between the transcripts and the audio


                                                  8




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 8 of 21
recordings, the recordings control, (see 2/5/16 Tr., DE # 165-2, at 108-09), and the jurors

presumably followed this instruction, see Zelaya, 908 F.3d at 930.     Thus, petitioner did not

suffer any prejudice that might have resulted from any discrepancies.     See Spence, 566 F.

App’x at 244.

       Finally, petitioner claims the prosecutor engaged in misconduct by misstating facts in

closing argument.

              A prosecutor’s improper closing argument may “so infect[ ] the trial with
       unfairness as to make the resulting conviction a denial of due process.” In
       determining whether a defendant’s due process rights were violated by a
       prosecutor’s closing argument, we consider (1) whether the remarks were, in fact,
       improper, and, (2) if so, whether the improper remarks so prejudiced the
       defendant’s substantial rights that the defendant was denied a fair trial.

United States v. Lighty, 616 F.3d 321, 359 (4th Cir. 2010) (citations omitted).

       In support of this ground, petitioner relies on two of the prosecutor’s statements during

closing argument, one regarding a co-conspirator’s testimony and the other regarding the

surveillance video.   (See Mem., DE # 234-1, at 9.)     Even assuming the prosecutor inaccurately

characterized that evidence, petitioner cannot show prejudice. The court instructed the jurors

that statements and arguments made by the lawyers are not evidence, (2/5/16 Tr., DE # 165-2, at

103), and that their recollection of the evidence controls, not what the lawyers say, (id. at 104).

Again, jurors are presumed to follow the court’s instructions.    See Zelaya, 908 F.3d at 930.

Furthermore, other evidence against petitioner was very strong, weighing against any prejudice

petitioner may have suffered from the two remarks.      See Lighty, 616 F.3d at 362 (examining

the weight of the evidence against the defendant in assessing prejudice).

       Based on the facts alleged, petitioner has not stated a claim for relief based on

prosecutorial misconduct.    As such, neither trial counsel nor appellate counsel was deficient in

                                                  9




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 9 of 21
failing to raise these issues. See Moore v. United States, 934 F. Supp. 724, 731 (E.D. Va. 1996)

(“Failure to raise a meritless argument can never amount to ineffective assistance.”).

        B.      Claim Three (Insufficiency of Evidence)

        Next, petitioner claims there was insufficient evidence to convict him.   Petitioner bases

this claim on alleged inconsistent testimony, contradictory testimony, lack of fingerprints,

withheld evidence, and uncorroborated evidence. (See Mem., DE # 234-1, at 11-13; Resp., DE

# 261, at 3.)

        Trial counsel moved for a judgment of acquittal pursuant to Federal Rule of Evidence 29,

(2/5/16 Tr., DE # 165-2, at 40-41), thereby challenging the sufficiency of the government’s

evidence, see Fed. R. Crim. P. 29 (“After the government closes its evidence or after the close of

all the evidence, the court on the defendant’s motion must enter a judgment of acquittal of any

offense for which the evidence is insufficient to sustain a conviction.”). Although the court

denied the motions, (2/5/16 Tr., DE # 165-2, at 40-41), trial counsel cannot be deemed deficient

for failing to do something that he in fact did.

        Appellate counsel did not challenge the sufficiency of the government’s evidence.

However, the court agrees with the government that given the “heavy burden” a defendant faces

when seeking reversal based on the sufficiency of the evidence, see United States v. Gutierrez,

963 F.3d 320, 337 (4th Cir. 2020) (“As the party challenging on appeal the sufficiency of the

evidence, Appellants bear a ‘heavy burden,’ and must show that a rational trier of fact could not

have found the essential elements of the crime beyond a reasonable doubt.” (internal quotation

marks, alteration, and citation omitted)), cert. denied sub nom. Gilmore v. United States, 141 S.

Ct. 419 (2020), and cert. denied, No. 20-6342, 2021 WL 78410 (U.S. Jan. 11, 2021), appellate


                                                   10




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 10 of 21
counsel’s decision to forego such a challenge and concentrate on the stronger issue—the denial

of the motion to suppress—was objectively reasonable.

          Because neither trial counsel nor appellate counsel was deficient regarding a challenge to

the sufficiency of the evidence, petitioner has defaulted his third claim.

          C.     Claim Four (Abuse of Discretion)

          Petitioner’s fourth claim alleges the court “abused its discretion on many levels[.]”

(Mem., DE # 234-1, at 14.)       The government argues that appellate counsel reasonably declined

to raise these issues and that petitioner cannot show he was prejudiced thereby.       The court

agrees.

          First, petitioner argues the court improperly restricted trial counsel’s questioning of a

government witness about a prior conviction.        (See Mem., DE # 234-1, at 14.)     According to

petitioner, this restriction deprived him of the ability to attack the witness’s credibility. (See id.

at 14-15.) To the contrary, the court permitted trial counsel to ask the witness about the nature

of all of his prior felony convictions. (See 2/3/16 Tr., DE # 165, at 165.)       The court did not

permit trial counsel to explore the details of the witness’s obtaining property by false pretense

conviction. (Id.)      That ruling was a proper exercise of the court’s discretion.    See United

States v. Lopez-Medina, 596 F.3d 716, 737-38 (10th Cir. 2010) (holding the district court

properly prohibited the defendant “from eliciting the specific facts and circumstances underlying

[the witness’s] conviction”). Furthermore, petitioner was able to challenge the witness’s

credibility by questioning the witness about his plea agreement with the government, the fact that

he had not been prosecuted for selling crack cocaine, and his controlled substance addiction.

(2/3/16 Tr., DE # 165, at 165-74.) Thus, appellate counsel was not deficient for failing to raise


                                                   11




           Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 11 of 21
this meritless issue.

         Petitioner also contends the court erred in sustaining the government’s objection to

testimony about an alleged co-conspirator’s denial of participation in the conspiracy.      (Mem.,

DE # 234-1, at 15.)     The alleged co-conspirator did not testify at trial, and her statement was

excluded as hearsay. (See 2/3/16 Tr., DE #165, at 254-55.)        This ruling was proper.    See

Fed. R. Evid. 801(d)(2)(E) (excluding from hearsay a co-conspirator’s statement “offered against

an opposing party”); United States v. Abbas, 74 F.3d 506, 511 (4th Cir. 1996) (“The rule permits

introduction of co-conspirators’ statements as evidence against defendant co-conspirators. . . .

But the prosecution is not a ‘party’ against whom such testimony may be tendered.” (citation

omitted)). Therefore, appellate counsel was not deficient for failing to appeal this meritless

issue.

         Next, petitioner contends the court should not have precluded trial counsel from arguing

in closing that the government had selectively chosen which parts of each recorded jail telephone

call to play.   (See Mem., DE # 234-1, at 15-16.)      The court did make this ruling. (See 2/4/16

Tr., DE # 165-1, at 133-34.)     However, under the rule of completeness, Fed. R. Crim. P. 106,

the court also ruled that, on petitioner’s request, the government would be required to play the

entirety of each recorded call. (Id. at 134.)    Trial counsel declined to make such a request.

(Id.)    He was able to argue in closing that the government had selectively chosen only a few

clips out of 2,000 recorded calls. (Id.) Given the trial court’s broad discretion in regulating

closing arguments, United States v. Baptiste, 596 F.3d 214, 226 (4th Cir. 2010), appellate

counsel’s decision not to raise this issue was objectively reasonable.

         Also, petitioner relies on the court’s “‘extraneous communication with the jury.’”


                                                  12




          Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 12 of 21
(Mem., DE # 234-1, at 16.)       At the conclusion of the second day of petitioner’s retrial, and in

open court with petitioner present, the court presented the jury with options about a schedule for

the following day.     (2/4/16 Tr., DE # 165-1, at 249.)    The court instructed the jurors to retire to

the jury room to discuss the matter and informed them it would go back to the room shortly to

learn of their decision. (Id. at 249-50.) Thereafter, the court along with court staff went to the

jury room, learned of the jury’s decision, and returned to the courtroom. In open court with

petitioner present, the court informed the parties of the jury’s decision about the schedule.       (Id.

at 250.)

        A defendant has the right to be present at every stage of trial, including when the judge

communicates with the jury.       Fed. R. Crim. P. 43; United States v. Arriagada, 487 F.2d 487,

488 (4th Cir. 1971).    “Any departure from the rule is error and, ‘unless the record completely

negatives any reasonable possibility of prejudice arising from such error’, mandates a new trial.”

Arriagada, 487 F.2d at 488 (citation omitted). Although petitioner was not present when the

court communicated with the jury in the jury room, the record makes clear that the sole reason

for the court’s communication with the jury was purely for an administrative reason—one having

nothing to do with the substance of case—and the court informed petitioner of the content of the

communication.       There is no reasonable possibility petitioner was prejudiced by not being

present when the subject communication was made.           Neither trial nor appellate counsel was

deficient in failing to raise this issue.

        Petitioner also argues the court abused its discretion in limiting trial counsel’s cross-

examination of a detective about a confidential informant. (Mem., DE # 234-1, at 16.) On

cross-examination, the detective testified that the informant did not claim to have purchased any


                                                   13




           Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 13 of 21
marijuana from, or sold any marijuana to, petitioner nor did he claim to be part of petitioner’s

organization.    (2/5/16 Tr., DE # 165-2, at 18-19.)    The informant provided the detective with

information about certain details of the organization, which the detective verified. (Id. at 19-

20.) The informant was paid for the information he provided in this case.         (Id. at 21-22.)

According to the detective, he did not act on any information the informant provided; the

informant was used to corroborate other information.       (Id. at 22.)   The court permitted trial

counsel to further cross-examine the detective about additional details regarding his interaction

with the informant, prohibiting only the disclosure of the informant’s identity. (See id. at 24-

28, 30.)

         “Because the informant was not a participant in the crime but a mere ‘tipster,’ disclosure

of his or her identity was not required,” United States v. Graham, 73 F. App’x 588, 591 (4th Cir.

2003) (citation omitted), and therefore, the court did not improperly limit trial counsel’s cross-

examination on the topic.     Appellate counsel was not deficient for failing to raise this meritless

issue.

         Finally, petitioner contends the court abused its discretion with several jury instructions.

Specifically, he contends the court misstated the law regarding the government’s burden of proof

and plea bargaining. (Mem., DE # 234-1, at 16.) The court accurately stated the law on both

subjects.    (Compare 2/5/16 Tr., DE # 165-2, at 103 (explaining burden of proof as reasonable

doubt), 107 (explaining plea bargaining), with United States v. Williams, 152 F.2d 294, 297-98

(4th Cir. 1998) (approving reasonable doubt instruction); Harman v. Mohn, 683 F.2d 834, 836-

37 (4th Cir. 1982) (“Plea bargaining is constitutionally permissible and is an important and

valuable part of the criminal justice system. Without plea bargains the state and federal criminal


                                                  14




           Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 14 of 21
courts would collapse under the burden of cases waiting the time consuming jury selection and

trial.”).     Petitioner also contends the court should have given his requested instruction.     (Mem.,

DE # 234-1, at 16.)       Trial counsel requested, and the court denied, an instruction on the

conspiracy charge that the jury must “agree on the same participants of the conspiracy.”

(2/5/16 Tr., DE # 165-2, at 126-27.)        The court did not err by failing to give such an instruction.

See United States v. Green, 599 F.3d 360, 367-68 (4th Cir. 2010) (“The Government is not

required to prove that a defendant knew all his co-conspirators or all of the details of the

conspiracy; moreover, guilt may be established even by proof that a defendant played only a

minor role in the conspiracy.” (citation omitted)). Neither trial counsel nor appellate counsel

was deficient regarding the alleged issues with the jury instructions.

            In the absence of trial or appellate counsel’s deficiency, petitioner has defaulted his

fourth claim.

            D.     Claim Five (Apprendi Error)

            In his next claim, petitioner contends his sentence exceeds the statutory maximum in

violation of the rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000). There, the

Court held that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for

a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved

beyond a reasonable doubt.”         Apprendi, 530 U.S. at 490.     That is exactly what occurred here.

            The grand jury charged petitioner with conspiracy to distribute marijuana, alleging the

quantity attributable to defendant was 100 kilograms or more. (Indictment, DE # 1, at 1-2.) It

further charged him with possession with intent to distribute 50 kilograms or more of marijuana.

(Id. at 3.) At trial, the court instructed the jury to determine, beyond a reasonable doubt, the


                                                     15




             Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 15 of 21
quantity of marijuana attributable to petitioner as a member of the conspiracy and indicate the

amount—either (1) 100 kilograms or more or (2) 50 kilograms or more but less than 100

kilograms—on the special verdict form. (2/5/16 Tr., DE # 165-2, at 118, 128.)           Also, the court

instructed the jury that to find petitioner guilty of possession with intent to distribute, it must

find, as an element of the offense and beyond a reasonable doubt, that he knowingly possessed

50 kilograms or more of marijuana. (Id. at 120-21, 124.)         The jury found petitioner guilty of

conspiracy and attributed to him 50 kilograms or more, but less than 100 kilograms, of

marijuana. (Verdict, DE # 148.) It also found him guilty of possession with intent to

distribute 50 kilograms or more of marijuana.      (Id.)   The statutory maximum terms of

imprisonment for each of these offenses is 20 years. See 21 U.S.C. §§ 841(b)(1)(C), 846.              The

court sentenced petitioner to 132 months on each count, to run concurrently, well below each

statutory maximum term.      No Apprendi error occurred.

        Petitioner takes issue with the fact that the special verdict form during his first trial

included an option for the jury to find a quantity of marijuana less than 50 kilograms, which

would have subjected him to a statutory maximum term of imprisonment of five years, but the

special verdict form in the retrial did not. (See Mem., DE # 234-1, at 17.)        See also 21 U.S.C.

§ 841(b)(1)(D).    The court was not bound by the special verdict form used in the first trial.

The court instructed the jury and submitted the issues for the jury’s consideration on the special

verdict form based on the charges against petitioner and supported by the evidence at the retrial.

See United States v. Moye, 454 F.3d 390, 404 n.1 (4th Cir. 2006) (Gregory, J., dissenting in part)

(recognizing a jury instruction “is proper only ‘if there is a foundation in evidence to support it’”

(citation omitted)).


                                                  16




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 16 of 21
         Because petitioner’s sentence does not violate Apprendi, neither trial nor appellate

counsel was deficient for failing to raise the issue, and petitioner has defaulted his fifth claim.

         E.       Claim Six (Sentencing Errors)

         In his sixth claim, petitioner alleges the court committed sentencing errors.                First, he

claims the court erred in sentencing him as a career offender. (Mem. DE # 234-1, at 18-19.)

Second, he contends the court erred in imposing certain conditions on his supervised release.

(Id. at 19-20.)    The court addresses these purported errors in turn.

         Although the court concluded petitioner was a career offender, (see 8/29/16 Tr., DE #

194, at 55-56), the court did not impose a sentence of imprisonment consistent with that

designation.      Rather, the court, on petitioner’s motion, varied downward from the applicable

sentencing guideline range (210 to 262 months) based partly on its disagreement with the

enhanced penalties associated with the career offender designation and imposed a sentence

within the non-career offender sentencing guideline range (120 to 150 months).                     (See Statement

of Reasons, DE # 179, at 1, 3; 8/30/16 Tr., DE # 196, at 12-13, 15.)                Therefore, petitioner did

not suffer prejudice as a result of being deemed a career offender.

         Even so, over trial counsel’s objection, the court correctly concluded petitioner was a

career offender.2      Despite petitioner’s arguments to the contrary, his prior North Carolina

convictions for selling marijuana and robbery with a dangerous weapon qualify as predicate

convictions for the career offender guideline enhancement. See United States v. Pittman, 728

F. App’x 197, 199 (4th Cir. 2018) (holding prior North Carolina conviction for robbery with a



2
 Trial counsel objected to the career offender designation, (see 8/29/16 Tr., DE # 194, at 16-20), and did not
concede, as petitioner alleges, that petitioner’s robbery with a dangerous weapon conviction was a qualifying
conviction, (see Mem., DE # 234-1, at 22).
                                                         17




          Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 17 of 21
dangerous weapon is a crime of violence under U.S.S.G. § 4B1.2(a)); United States v.

Valdovinos, 760 F.3d 322, 330 (4th Cir. 2014) (holding prior North Carolina conviction for

selling heroin was a felony drug trafficking offense, even though the plea agreement capped the

defendant’s sentence at 12 months imprisonment). Also, one of his instant offenses of

conviction, possession with intent to distribute marijuana in violation of 21 U.S.C. § 841, is a

controlled substance offense for application of the career offender guideline.3 See U.S.S.G. §

4B1.2(b) (2016) (“The term ‘controlled substance offense’ means an offense under federal or

state law, punishable by imprisonment for a term exceeding one year, that prohibits . . . the

possession of a controlled substance (or a counterfeit substance) with intent to manufacture,

import, export, distribute, or dispense.”).         Because the court did not sentence petitioner as a

career offender nor was his career offender designation incorrect, appellate counsel was not

deficient in failing to raise this meritless issue.

         Next, petitioner argues the court should not have imposed certain supervised release

conditions because they bear no relationship to the instant convictions and impermissibly

delegate the court’s authority to law enforcement and the Probation Office. (Mem., DE # 234-

1, at 19-20.)     Specifically, petitioner takes issue with the conditions related to his consumption

of alcohol, participation in a substance abuse treatment program and in a vocational training

program, and consent to a warrantless search. (Id.)

         Non-mandatory conditions of supervised release must be reasonably related to certain

factors in 18 U.S.C. § 3553(a), including the history and characteristics of the defendant.                    18



3
  Petitioner raises an argument that his instant conspiracy conviction is not a controlled substance offense under the
career offender guideline. (See Mot., DE # 248; Mot., DE # 265.) Even accepting that argument, petitioner was
also convicted of possession with intent to distribute marijuana, which qualifies as such an offense.
                                                          18




          Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 18 of 21
U.S.C. §§ 3553(a)(1), 3583(d)(1). Given petitioner’s use of alcohol and marijuana, history of

non-compliance with probationary sentences, and educational background, (PSR, DE # 167, ¶¶

29, 32, 41, 52, 54), the challenged conditions were appropriately imposed.     Furthermore, the

court did not improperly delegate its authority to impose conditions of supervision. Rather, the

court unequivocally ordered petitioner to do certain things, such as participate in a vocational

training program, as directed by the Probation Office, which is permissible.     See United States

v. Byrd, 808 F. App’x 161, 164-65 (4th Cir. 2020) (collecting cases).

        Even if any of the challenged conditions were improper, trial counsel’s decision not to

object to the condition at sentencing, or appellate counsel’s decision not to raise it on appeal, was

not deficient and did not prejudice petitioner.   Considering all the circumstances, the conditions

of petitioner’s supervised release were a minor issue at sentencing and on appeal, and the

conditions may be modified at any time while petitioner is under supervision, see 18 U.S.C. §

3583(e)(2).

        Because the court did not err in concluding petitioner was a career offender or in

imposing certain supervised release conditions, counsel was not deficient in failing to challenge

either issue.   Even assuming counsel was deficient in either regard, petitioner was not

prejudiced. Therefore, petitioner has defaulted his sixth claim.

        F.       Claim Seven (Other Grounds of Ineffective Assistance of Counsel)

        Petitioner additionally contends trial counsel acted deficiently by failing to move for a

mistrial.    He claims during the retrial, co-counsel passed notes to trial counsel inquiring why he

was not asking certain questions or objecting and moving for a mistrial. (Mem., DE # 234-1, at

22.)   Petitioner does not specify what evidence or government practice the notes were


                                                  19




            Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 19 of 21
referencing.     Without such information, petitioner has not sufficiently alleged deficient conduct

by trial counsel.

        Next, petitioner argues trial counsel was ineffective because he refused to use petitioner’s

own recordings to establish the voice on the government’s recordings was not petitioner’s.       (Id.)

Assuming trial counsel was deficient in this regard, other evidence against petitioner was very

strong, and thus, he was not prejudiced by trial counsel’s failure to introduce his voice

recordings.

        Petitioner has failed to state sufficient grounds for his freestanding ineffective assistance

of counsel claim.

                                         II. CONCLUSION

        In summary, petitioner has failed to state any claim of ineffective assistance of trial or

appellate counsel, and therefore, he has defaulted claims two through six and claim seven fails

on its merits.

        Petitioner’s motion to supplement is ALLOWED.          The government’s motion to dismiss

is ALLOWED, and the § 2255 motion is DISMISSED WITH PREJUDICE. Petitioner’s motion

to compel discovery material is DENIED as moot.        The court finds that petitioner has not made

“a substantial showing of the denial of a constitutional right.”   28 U.S.C. § 2253(c)(2).

Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings, a certificate of




                                                  20




         Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 20 of 21
appealability is DENIED.   The Clerk is DIRECTED to enter judgment and close this case.

      This 24 February 2021.




                                   __________________________________
                                               W. Earl Britt
                                               Senior U.S. District Judge




                                             21




        Case 5:15-cr-00051-BR Document 266 Filed 02/24/21 Page 21 of 21
